


110 HR 5153 IH: Conforming Loan Limit Temporary

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5153
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Kanjorski
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To increase temporarily the conforming loan limits of the
		  Federal National Mortgage Association and the Federal Home Loan Mortgage
		  Corporation in certain areas, enhance mortgage market liquidity, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Conforming Loan Limit Temporary
			 Adjustment Act of 2008.
		2.Temporary
			 conforming loan limit increase for Fannie Mae and Freddie Mac
			(a)Increase of
			 high cost areas limits for housing GSEsFor mortgages originated
			 during the period beginning on July 1, 2007, and ending at the end of December
			 31, 2008:
				(1)Fannie
			 MaeWith respect to the Federal National Mortgage Association,
			 notwithstanding section 302(b)(2) of the Federal National Mortgage Association
			 Charter Act (12 U.S.C. 1717(b)(2)), the limitation on the maximum original
			 principal obligation of a mortgage that may be purchased by the Association
			 shall be the higher of—
					(A)the limitation
			 for 2008 determined under such section 302(b)(2) for a residence of the
			 applicable size; or
					(B)125 percent of
			 the area median price for a residence of the applicable size, but in no case to
			 exceed 175 percent of the limitation for 2008 determined under such section
			 302(b)(2) for a residence of the applicable size.
					(2)Freddie
			 MacWith respect to the Federal Home Loan Mortgage Corporation,
			 notwithstanding section 305(a)(2) of the Federal Home Loan Mortgage Corporation
			 Act (12 U.S.C. 1454(a)(2)), the limitation on the maximum original principal
			 obligation of a mortgage that may be purchased by the Corporation shall be the
			 higher of—
					(A)the limitation
			 determined for 2008 under such section 305(a)(2) for a residence of the
			 applicable size; or
					(B)125 percent of
			 the area median price for a residence of the applicable size, but in no case to
			 exceed 175 percent of the limitation determined for 2008 under such section
			 305(a)(2) for a residence of the applicable size.
					(b)Determination
			 of limitsThe areas and area median prices used for purposes of
			 the determinations under subsection (a) shall be the areas and area median
			 prices developed by the Secretary of Housing and Urban Development in
			 accordance with subsection (f).
			(c)Rule of
			 constructionA mortgage originated during the period referred to
			 in subsection (a) that is eligible for purchase by the Federal National
			 Mortgage Association or the Federal Home Loan Mortgage Corporation pursuant to
			 this section shall be eligible for such purchase for the duration of the term
			 of the mortgage, notwithstanding that such purchase occurs after the expiration
			 of such period.
			(d)Effect on
			 housing goalsNotwithstanding any other provision of law,
			 mortgages purchased in accordance with the increased maximum original principal
			 obligation limitations determined pursuant to this section shall not be
			 considered in determining performance with respect to any of the housing goals
			 established under section 1332, 1333, or 1334 of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 4562–4), and shall not be considered in
			 determining compliance with such goals pursuant to section 1336 of such Act (12
			 U.S.C. 4566) and regulations, orders, or guidelines issued thereunder.
			(e)Sense of
			 CongressIt is the sense of the Congress that the securitization
			 of mortgages by the Federal National Mortgage Association and the Federal Home
			 Loan Mortgage Corporation plays an important role in providing liquidity to the
			 United States housing markets. Therefore, the Congress encourages the Federal
			 National Mortgage Association and the Federal Home Loan Mortgage Corporation to
			 securitize mortgages acquired under the increased conforming loan limits
			 established in this section, to the extent that such securitizations can be
			 effected in a timely and efficient manner that does not impose additional costs
			 for mortgages originated, purchased, or securitized under the existing limits
			 or interfere with the goal of adding liquidity to the market.
			(f)Publication of
			 area median prices and loan limitsThe Secretary of Housing and
			 Urban Development shall publish the median house prices and mortgage principal
			 obligation limits, as revised pursuant to this section, for all areas as soon
			 as practicable, but in no case more than 30 days after the date of the
			 enactment of this Act. With respect to existing areas for which the Secretary
			 has not established area median prices before such date of enactment, the
			 Secretary may rely on existing commercial data in determining area median
			 prices and calculating such revised principal obligation limits.
			
